SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date Of Report (Date Of Earliest Event Reported): November 15, 2010 Structural Enhancement Technologies Corp. (Exact Name Of Registrant As Specified In Charter) Delaware 333-148425 11-3460949 (State Or Other Jurisdiction Of Incorporation Or Organization) (Commission File No.) (IRS Employee Identification No.) 40 Marcus Avenue Hauppauge, NY 11788 (Address Of Principal Executive Offices) Phone number (631) 560-4108 (Issuer Telephone Number) 30 East Sunrise Highway Valley Stream, NY 11581 (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4 (c)) Section 5 Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers Effective as of November 23, 2010, the following has resigned as a Director and Vice-President of the Registrant. Michael Wad e Chief Financial Officer The Director/Executive Officer resigning has stated in his resignation letter that his resignation does not in any way imply or infer that there is any dispute or disagreement relating to the Companys operations, policies or practices. Each resigning Director/Executive Officer has been provided a copy of his disclosure, no less that the day the Registrant is filing the disclosure with the Commission. Each Director will be given an opportunity to furnish the Registrant a letter or response, that he agrees with the statements made by the Registrant in this Section 5.02, and if not, stating the respects in which he does not agree. The Registrant expects to interview potential new members of the Board of Directors and for the position of Vice-President in the near future. Section 9 Financial Statement And Exhibits Item 9.01 Financial Statement And Exhibits. (c) Exhibits. Exhibit 17.1 Resignation Letter of Michael Wade SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Structural Enhancement Technologies Corp. By: /s/ Andrew B. Mazzone Andrew B. Mazzone President Dated: November 23, 2010
